Citation Nr: 1041155	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  00-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from October 1, 1999.  

2.  Entitlement to an effective date earlier than October 1, 1999 
for the assignment of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Procedurally, this appeal comes before the Board from a March 
2000 rating decision by which the RO increased the 10 percent 
rating for service-connected anxiety disorder to 30 percent, 
effective from September 28, 1999.  By a subsequent rating 
decision in April 2000, anxiety disorder was recharacterized as 
PTSD.  The 30 percent rating for the psychiatric disability was 
confirmed and continued, but effective from October 1, 1999.  
Later, the 30 percent rating for PTSD was increased to 70 
percent, effective July 1, 2002, by rating decision dated in July 
2003.  Temporary total hospitalization ratings under 38 C.F.R. § 
4.29 were assigned for the service-connected psychiatric 
disability from August 2, 1999 to September 30, 1999; from May 
20, 2002 to June 30, 2002; and from July 29, 2002 to August 31, 
2002.

The Veteran was afforded personal hearings at the RO in August 
2000 and February 2005.  The transcripts are of record.

In May 2006, the Board remanded the case for further development.

In January 2009, the Board granted a 70 percent evaluation for 
PTSD for the period from October 1, 1999 to June 30, 2002.  The 
Board denied entitlement to an effective date earlier than 
October 1, 1999 for the assignment of a 70 percent evaluation of 
PTSD.  The Board remanded the issue concerning entitlement to a 
rating in excess of 70 percent for PTSD for the period since June 
30, 2002.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Veterans 
Court).  

In January 2010, the parties to the appeal filed a Joint Motion 
for Partial Remand.  That same month, the Veterans Court granted 
the motion and remanded that portion of the Board's decision that 
denied an increased rating in excess of 70 percent for PTSD from 
October 1, 1999, to June 30, 2002, and an effective date earlier 
than October 1, 1999, for the assignment of a 70 percent rating 
for PTSD.  

While these matters were before the Veterans Court, the RO 
granted a temporary total evaluation for PTSD for the period from 
September 19, 2005, to October 31, 2005.  The RO continued the 
denial of a rating for PTSD in excess of 70 percent and 
recertified the claim to the Board.  Since the Veteran is in 
receipt of a 70 percent evaluation for PTSD since October 1, 1999 
(exclusive of temporary total hospitalization ratings), the Board 
has recharacterized the issue on appeal as stated on the title 
page above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In the January 2009 decision whereby the Board granted a 70 
percent evaluation for PTSD for the period from October 1, 1999, 
to June 30, 2002, it found that all the relevant treatment 
records for PTSD were of record.  As noted by the parties to the 
appeal in the Joint Motion for Partial Remand, the Board erred in 
making that conclusion.  Rather, they noted that there were 
outstanding potentially relevant treatment records for PTSD.  
Pursuant to VA's duties to assist the Veteran in obtaining 
evidence to substantiate his claims, these matters must be 
remanded.  38 U.S.C.A. § 5103A(b)(1).  

Specifically, the record reflects that the Veteran received 
weekly treatment for PTSD from the Grand Rapids Vet Center since 
1996.  Previously, in its January 2009 Remand directive, the 
Board directed that the RO obtain records from the Grand Rapids 
Vet Center since 2002.  In February 2009, the RO requested those 
records.  Those records, however, were not obtained and there is 
no indication from the Vet Center as to why they are unavailable.  
As such, there has not been substantial compliance with the 
Board's Remand directive.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  Accordingly, on remand, the RO must attempt to 
obtain the Vet Center records.  

In addition, the record also shows that the Veteran received 
weekly treatment for PTSD through the VA outpatient clinic in 
Grand Rapids since 1999.  Review of the record reveals that VA 
has obtained treatment records from both Grand Rapids and North 
Chicago medical facilities.  The earliest record from Grand 
Rapids of record is dated in March 2001.  The Board notes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, the 
RO should attempt to obtain VA outpatient treatment records from 
Grand Rapids for the period prior to March 2001.  

With respect to the Veteran's claim for an earlier effective 
date, evidence obtained pursuant to this remand potentially could 
serve as the basis for an earlier effective date.  Accordingly, 
the Board finds these issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any records 
documenting the Veteran's treatment for PTSD 
from the Grand Rapids Vet Center for the 
period from 1996 to present. 

2.  The RO/AMC should obtain records from the 
Grand Rapids VA outpatient clinic for the 
period prior to March 2001 and from the 
Battle Creek VAMC from April 20, 2010.  

3.   If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

4.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the RO 
must readjudicate the claims on appeal.  
Consideration should be given to any newly 
obtained evidence or argument, to include 
reference to the Veteran's Social Security 
disability determination records.  

If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative a supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

